Citation Nr: 1722012	
Decision Date: 06/05/17    Archive Date: 06/23/17

DOCKET NO.  11-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability, to include calluses, bunions, and hallux valgus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter 


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from September 1990 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2016, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the claims. 

The Veteran contends that he has submitted additional information that supports a grant of the request to reopen the claims for service connection.  

During the December 2016 hearing, the Veteran testified that his military occupational specialty (MOS) was truck driver.  The Veteran asserts that while performing his duties, he experienced lengthy periods of time without changing his socks or shoes.  He described the conditions as being very dirty, often resulting in wet socks and dirt build-up on his feet.  As a result, the Veteran contends that he began to experience deterioration, among other problems, with his feet.

In regard to the hypertension claim, the Veteran testified that upon entering service he did not have hypertension, and upon returning from Desert Storm he began to have problems with hypertension.  He states that the treatment for hypertension was noted in the service medical records.  

During the December 2016 hearing the Veteran stated that he is currently receiving benefits from the Social Security Administration (SSA) for the claimed disabilities.  To date, there is no indication in the record that those documents have been obtained.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Those records may provide information pertinent to the Veteran's claims on appeal.  Accordingly, before completing any of the development discussed in the sections below, any available disability benefits records from the SSA should be obtained.

Clinical documentation dated after December 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA any decisions and records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning that claim.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after December 2015.



3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

